A la solicitud de reha-bilitación firmada por el peticionario y sus abogados Jacinto Texidor y Juan B. Huyke archivada el 6 de julio corriente y que es exactamente igual a la presentada y declarada sin lugar en enero de 1926, no desprendiéndose de los hechos alegados que el peticionario se haya reformado y actuado en forma tal que justifique a esta corte para decretar su admisión de nuevo al ejercicio de la abogacía, dada la natu-raleza de los cargos que sirvieron de base a su separación y las circunstancias que mediaron en la investigación de los mismos; vistos los casos In re Torregrosa 34 D. P. R. 311 y Ex Parte Casablanca, 32 D. P. R. 667; no ha lugar.